Kirby, J. (after stating the facts). (1) The allegations of the complaint show that the bond was executed by the local agent Jaggers to the general agent of appellant insurance company, for its benefit and although it was not disclosed therein as the principal or person for whose benefit the bond was executed, it nevertheless had the right to bring suit thereon. Mass. Bonding Co. v Higgins, 117 Ark. 372; Miss. Valley Const. Co. v. Abeles, 87 Ark. 374; Bryant Lumber Co. v. Crist, 87 Ark. 434; Frazier v. Poindexter, 78 Ark. 241; Mechem on Agency, Secs. 768-770; Shields v. Coyne, 29 L. R. A. (N. S.) 472; note, 31 Cyc. 1598.  (2) The action is founded on the bond of appellees, ■which was filed as an exhibit to. the complaint 'and may be considered upon demurrer to the pleadings. Section 6128 Kirby’s Digest; Sorrells v. McHenry, 38 Ark. 127; Euper v. State, 85 Ark. 223.  (3) Under the terms and conditions of the .bond, Jaggers as principal, was'bound to keep a true and correct account of all moneys received by him for the insurance company and to pay same over, to make a report of the business transacted and in every way faithfully perform the duties as agent in compliance with the instructions of the general agent, through his proper representatives land at the end of the agency deliver up to the said general agent, or his representatives, ail money, policies, books, and property due from 'him or in his possession, and it was further provided that if he should do so, and reimburse said general agent for all extra expense occasioned by any delinquency or failure to comply with the foregoing conditions, the obligations should be void. It does not appear to contemplate that the agent should be bound to the payment of losses occurring on policies issued on prohibited risks by him .and does not in the opinion of the court, bind him to any such payment. The complaint therefore 'did not. state a cause of action .and the court committed no error in sustaining the demurrer.. The judgment is affirmed.